Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final Action on the Merits. Claims 1-2, 4-5, 7-14, 16-17, and 19-22 are currently pending and are addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18th, 2022 has been entered.

Response to Amendments
	The amendment filed on October 19th, 2022 has been entered. Accordingly claims 1, 11, 13, and 20 have been amended. 

Response to Arguments  
	The applicant’s arguments with respect to claims 1-2,4-5,7-14,16-17 and 19-22 have been considered but are moot in view of the newly formulated grounds of rejections necessitated by the applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and similarly claims 13 and 20, recite “based on a determination that the vehicle is capable of navigating...” it is unclear as to what defines the capability of navigating a type of terrain for a vehicle. 
Claims 2, 4-5, 7-12, 14, 16-17, 19, and 21-22 are rejected based on their dependency on rejected independent claims 1, 13, and 20. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 13, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tu (US 20180321693 A1) (“Tu”) in view of Kumagai (JP 2010237980 A) (“Kumagai”) (Translation Attached) in view of Koseki (JP 2016138853 A) (“Koseki”) (Translation Attached) in view of Klinger (US 201702277968 A1) (“Klinger”)

With respect to claim 1, Tu teaches a method for performing a mobility service using a vehicle, comprising: 
determining a request to perform a mobility service associated with a target destination (Request to lead base station to a destination: See at least Tu Paragraph 7); 
sending a deployment instruction to an autonomous drone (Instructions on traversal are sent to the autonomous drone: See at least Tu Paragraph 138); 
receiving terrain data and environmental information from the autonomous drone, the terrain data comprising at least one terrain characteristic associated with a path to the target destination, the terrain characteristic comprising one or more of a road type, a road condition, a road surface material,  (Autonomous drone sends data on road conditions and obstacles in the path: See at least Tu Paragraph 68); 
determining a road associated with the path to the target destination based on a map of a geographic region in which the path to the target destination is located (Autonomous drone determines a road to a target destination based on map data and environment information: See at least Tu Paragraphs 26, 56, 78). 
Tu, however, fails to explicitly disclose selecting the vehicle for performing the mobility service based on the terrain data received from the autonomous drone and a vehicle characteristic associated with the vehicle, wherein the auxiliary path is an off-road path separate from the road, wherein the auxiliary path is generated by the autonomous drone based on a determination that the vehicle is capable of navigating a type of off-road terrain associated with the auxiliary path, and wherein the auxiliary path avoids an obstacle at a first location on the road; and navigating to the target destination using the road and the auxiliary path at the first location on the road.
Kumagai, however teaches selecting the vehicle for performing the mobility service based on a vehicle characteristic associated with the vehicle (Vehicle is selected based on its characteristics and ability to complete a task: See at least Kumagai Paragraphs 7-8).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu so that the terrain data received from the autonomous drone is used to select a vehicle for performing the mobility service based on a vehicle characteristic associated with the vehicle, as taught by Kumagai as disclosed above, in order to ensure an accurate vehicle is selected (Kumagai Paragraph 1 “The present invention relates to an automobile management system, and more particularly to an automobile management system in which a plurality of types of automobiles having different characteristics are shared by a plurality of users”). 
Tu in view of Kumagai fail to explicitly disclose receiving, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road, wherein the auxiliary path is an off-road path separate from the road, wherein the auxiliary path is generated by the autonomous drone based on a determination that the vehicle is capable of navigating a type of off-road terrain associated with the auxiliary path, and wherein the auxiliary path avoids an obstacle at a first location on the road; and navigating to the target destination using the road and the auxiliary path at the first location on the road.
Koseki, however, teaches receiving, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road that is based on the terrain characteristic associated with the path to the target destination and wherein the auxiliary path avoids an obstacle at a first location on the road (Drone sends information on whether an obstacle is in the path of the vehicle and directions to avoid the obstacle based on the road that the vehicle is traveling on: See at least Koseki Paragraph 113-115); 
and navigating to the target destination using the road and the auxiliary path at the first location on the road (Vehicle automatically uses the path to avoid the obstacle that was determined by the drone: See at least Koseki Paragraph 115).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu in view of Kumagai to include receiving, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road that is based on the terrain characteristic associated with the path to the target destination and avoids an obstacle at a first location on the road; and navigating to the target destination using the road and the auxiliary path at the first location on the road, as taught by Koseki as disclosed above, in order to ensure safe travel of the vehicle (Koseki Paragraph 13 “According to the present invention, it is possible to realize an unconventional function by appropriately coordinating the on-vehicle navigation device mounted on the vehicle and the flying object capable of flying above the vehicle without intervention of the user.”).
Tu in view of Kumagai in view of Koseki fail to explicitly disclose that the auxiliary path is an off-road path separate from the road, wherein the auxiliary path is generated by the autonomous drone based on a determination that the vehicle is capable of navigating a type of off-road terrain associated with the auxiliary path.
Klinger, however, teaches determining a deviation path that a vehicle is able to follow in order to avoid an obstacle (See at least Klinger Paragraph 97 “In various embodiments, each of the unmanned vehicles 102 can modify its own planned path, if necessary, in order to avoid or impede the one or more vehicle to vehicle collisions. Modification of path may include deviating from the planned path for a time period and subsequently travelling on the planned path after the collisions have been averted. Alternatively, one or more of the unmanned vehicles 102 may re-calculate a new planned path or determine a dynamic path in order to impede or avoid collisions.” | Paragraph 102 “As shown, upon detecting the obstacle 504 in the planned path 502 a, the unmanned vehicle 102 a deviates from its planned path 502 a in order to avoid any collision with the obstacle 504.” | FIG. 4, and 5B).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu in view of Kumagai in view of Koseki so that determining a deviation path that a vehicle is able to follow in order to avoid an obstacle, as taught by Klinger as disclosed above, would be performed by the autonomous drone to determine an off-road auxiliary path separate from the road based on a determination that the vehicle is capable of navigating a type of off-road terrain associated with the auxiliary path, in order to ensure safe travel of the autonomous vehicle (Klinger Paragraph 2 “The disclosed subject matter relates to unmanned vehicles or optionally manned vehicles, systems and methods for controlling unmanned vehicles or optionally manned vehicles”).

With respect to claim 2, and similarly claim 14, Tu in view of Kumagai in view of Koseki in view of Klinger teach receiving information from any one or more of a vehicle sensor and an online environmental data source (Drone receives information from online environmental data: See at least Tu Paragraph 69).

With respect to claim 4, and similarly claim 16, Tu in view of Kumagai in view of Koseki in view of Klinger teach wherein terrain data from the autonomous drone further comprises an image of the path or a video feed of the path (Drone takes images and videos of areas traversed: See at least Tu Paragraph 157).

With respect to claim 5, and similarly claim 17, Tu in view of Kumagai in view of Koseki in view of Klinger teach wherein the environmental information further comprises weather information indicative of an atmospheric condition associated with a geographic region in which the path to the target destination is located (Drone reports back weather conditions: See at least Tu Paragraph 68).

With respect to claim 7, and similarly claim 19, Tu in view of Kumagai in view of Koseki in view of Klinger teach that the environmental information is received from one or more third vehicles of a vehicle fleet (Multiple drones are used: See at least Tu FIG. 3B and Paragraph 36).

With respect to claim 13, Tu teaches a system, comprising: an autonomous drone (Tu FIG. 2 shows drone); a processor disposed in communication with the autonomous drone (Tu Paragraph 59 shows processor); and a memory for storing executable instructions (Tu Paragraph 159 discloses memory), the processor configured to execute instructions to:
determining a request to perform a mobility service associated with a target destination (Request to lead base station to a destination: See at least Tu Paragraph 7); 
sending a deployment instruction to an autonomous drone (Instructions on traversal are sent to the autonomous drone: See at least Tu Paragraph 138); 
receiving terrain data and environmental information from the autonomous drone, the terrain data comprising at least one terrain characteristic associated with a path to the target destination, the terrain characteristic comprising one or more of a road type, a road condition, a road surface material,  (Autonomous drone sends data on road conditions and obstacles in the path: See at least Tu Paragraph 68); 
determining a road associated with the path to the target destination based on a map of a geographic region in which the path to the target destination is located (Autonomous drone determines a road to a target destination based on map data and environment information: See at least Tu Paragraphs 26, 56, 78). 
Tu, however, fails to explicitly disclose selecting the vehicle for performing the mobility service based on the terrain data received from the autonomous drone and a vehicle characteristic associated with the vehicle, wherein the auxiliary path is an off-road path separate from the road, wherein the auxiliary path is generated by the autonomous drone based on a determination that the vehicle is capable of navigating a type of off-road terrain associated with the auxiliary path, and wherein the auxiliary path avoids an obstacle at a first location on the road; and navigating to the target destination using the road and the auxiliary path at the first location on the road.
Kumagai, however teaches selecting the vehicle for performing the mobility service based on a vehicle characteristic associated with the vehicle (Vehicle is selected based on its characteristics and ability to complete a task: See at least Kumagai Paragraphs 7-8).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu so that the terrain data received from the autonomous drone is used to select a vehicle for performing the mobility service based on a vehicle characteristic associated with the vehicle, as taught by Kumagai as disclosed above, in order to ensure an accurate vehicle is selected (Kumagai Paragraph 1 “The present invention relates to an automobile management system, and more particularly to an automobile management system in which a plurality of types of automobiles having different characteristics are shared by a plurality of users”). 
Tu in view of Kumagai fail to explicitly disclose receiving, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road, wherein the auxiliary path is an off-road path separate from the road, wherein the auxiliary path is generated by the autonomous drone based on a determination that the vehicle is capable of navigating a type of off-road terrain associated with the auxiliary path, and wherein the auxiliary path avoids an obstacle at a first location on the road; and navigating to the target destination using the road and the auxiliary path at the first location on the road.
Koseki, however, teaches receiving, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road that is based on the terrain characteristic associated with the path to the target destination and wherein the auxiliary path avoids an obstacle at a first location on the road (Drone sends information on whether an obstacle is in the path of the vehicle and directions to avoid the obstacle based on the road that the vehicle is traveling on: See at least Koseki Paragraph 113-115); 
and navigating to the target destination using the road and the auxiliary path at the first location on the road (Vehicle automatically uses the path to avoid the obstacle that was determined by the drone: See at least Koseki Paragraph 115).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu in view of Kumagai to include receiving, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road that is based on the terrain characteristic associated with the path to the target destination and avoids an obstacle at a first location on the road; and navigating to the target destination using the road and the auxiliary path at the first location on the road, as taught by Koseki as disclosed above, in order to ensure safe travel of the vehicle (Koseki Paragraph 13 “According to the present invention, it is possible to realize an unconventional function by appropriately coordinating the on-vehicle navigation device mounted on the vehicle and the flying object capable of flying above the vehicle without intervention of the user.”).
Tu in view of Kumagai in view of Koseki fail to explicitly disclose that the auxiliary path is an off-road path separate from the road, wherein the auxiliary path is generated by the autonomous drone based on a determination that the vehicle is capable of navigating a type of off-road terrain associated with the auxiliary path.
Klinger, however, teaches determining a deviation path that a vehicle is able to follow in order to avoid an obstacle (See at least Klinger Paragraph 97 “In various embodiments, each of the unmanned vehicles 102 can modify its own planned path, if necessary, in order to avoid or impede the one or more vehicle to vehicle collisions. Modification of path may include deviating from the planned path for a time period and subsequently travelling on the planned path after the collisions have been averted. Alternatively, one or more of the unmanned vehicles 102 may re-calculate a new planned path or determine a dynamic path in order to impede or avoid collisions.” | Paragraph 102 “As shown, upon detecting the obstacle 504 in the planned path 502 a, the unmanned vehicle 102 a deviates from its planned path 502 a in order to avoid any collision with the obstacle 504.” | FIG. 4, and 5B).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu in view of Kumagai in view of Koseki so that determining a deviation path that a vehicle is able to follow in order to avoid an obstacle, as taught by Klinger as disclosed above, would be performed by the autonomous drone to determine an off-road auxiliary path separate from the road based on a determination that the vehicle is capable of navigating a type of off-road terrain associated with the auxiliary path, in order to ensure safe travel of the autonomous vehicle (Klinger Paragraph 2 “The disclosed subject matter relates to unmanned vehicles or optionally manned vehicles, systems and methods for controlling unmanned vehicles or optionally manned vehicles”).

With respect to claim 20, Tu teaches non-transitory computer-readable storage medium in a mobility navigation module for a vehicle (Tu Paragraph 159 discloses memory), the computer-readable storage medium having instructions stored thereupon which, when executed by a processor, cause the processor to:
determining a request to perform a mobility service associated with a target destination (Request to lead base station to a destination: See at least Tu Paragraph 7); 
sending a deployment instruction to an autonomous drone (Instructions on traversal are sent to the autonomous drone: See at least Tu Paragraph 138); 
receiving terrain data and environmental information from the autonomous drone, the terrain data comprising at least one terrain characteristic associated with a path to the target destination, the terrain characteristic comprising one or more of a road type, a road condition, a road surface material,  (Autonomous drone sends data on road conditions and obstacles in the path: See at least Tu Paragraph 68); 
determining a road associated with the path to the target destination based on a map of a geographic region in which the path to the target destination is located (Autonomous drone determines a road to a target destination based on map data and environment information: See at least Tu Paragraphs 26, 56, 78). 
Tu, however, fails to explicitly disclose selecting the vehicle for performing the mobility service based on the terrain data received from the autonomous drone and a vehicle characteristic associated with the vehicle, wherein the auxiliary path is an off-road path separate from the road, wherein the auxiliary path is generated by the autonomous drone based on a determination that the vehicle is capable of navigating a type of off-road terrain associated with the auxiliary path, and wherein the auxiliary path avoids an obstacle at a first location on the road; and navigating to the target destination using the road and the auxiliary path at the first location on the road.
Kumagai, however teaches selecting the vehicle for performing the mobility service based on a vehicle characteristic associated with the vehicle (Vehicle is selected based on its characteristics and ability to complete a task: See at least Kumagai Paragraphs 7-8).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu so that the terrain data received from the autonomous drone is used to select a vehicle for performing the mobility service based on a vehicle characteristic associated with the vehicle, as taught by Kumagai as disclosed above, in order to ensure an accurate vehicle is selected (Kumagai Paragraph 1 “The present invention relates to an automobile management system, and more particularly to an automobile management system in which a plurality of types of automobiles having different characteristics are shared by a plurality of users”). 
Tu in view of Kumagai fail to explicitly disclose receiving, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road, wherein the auxiliary path is an off-road path separate from the road, wherein the auxiliary path is generated by the autonomous drone based on a determination that the vehicle is capable of navigating a type of off-road terrain associated with the auxiliary path, and wherein the auxiliary path avoids an obstacle at a first location on the road; and navigating to the target destination using the road and the auxiliary path at the first location on the road.
Koseki, however, teaches receiving, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road that is based on the terrain characteristic associated with the path to the target destination and wherein the auxiliary path avoids an obstacle at a first location on the road (Drone sends information on whether an obstacle is in the path of the vehicle and directions to avoid the obstacle based on the road that the vehicle is traveling on: See at least Koseki Paragraph 113-115); 
and navigating to the target destination using the road and the auxiliary path at the first location on the road (Vehicle automatically uses the path to avoid the obstacle that was determined by the drone: See at least Koseki Paragraph 115).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu in view of Kumagai to include receiving, from the autonomous drone, navigational coordinates associated with an auxiliary path around the road that is based on the terrain characteristic associated with the path to the target destination and avoids an obstacle at a first location on the road; and navigating to the target destination using the road and the auxiliary path at the first location on the road, as taught by Koseki as disclosed above, in order to ensure safe travel of the vehicle (Koseki Paragraph 13 “According to the present invention, it is possible to realize an unconventional function by appropriately coordinating the on-vehicle navigation device mounted on the vehicle and the flying object capable of flying above the vehicle without intervention of the user.”).
Tu in view of Kumagai in view of Koseki fail to explicitly disclose that the auxiliary path is an off-road path separate from the road, wherein the auxiliary path is generated by the autonomous drone based on a determination that the vehicle is capable of navigating a type of off-road terrain associated with the auxiliary path.
Klinger, however, teaches determining a deviation path that a vehicle is able to follow in order to avoid an obstacle (See at least Klinger Paragraph 97 “In various embodiments, each of the unmanned vehicles 102 can modify its own planned path, if necessary, in order to avoid or impede the one or more vehicle to vehicle collisions. Modification of path may include deviating from the planned path for a time period and subsequently travelling on the planned path after the collisions have been averted. Alternatively, one or more of the unmanned vehicles 102 may re-calculate a new planned path or determine a dynamic path in order to impede or avoid collisions.” | Paragraph 102 “As shown, upon detecting the obstacle 504 in the planned path 502 a, the unmanned vehicle 102 a deviates from its planned path 502 a in order to avoid any collision with the obstacle 504.” | FIG. 4, and 5B).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu in view of Kumagai in view of Koseki so that determining a deviation path that a vehicle is able to follow in order to avoid an obstacle, as taught by Klinger as disclosed above, would be performed by the autonomous drone to determine an off-road auxiliary path separate from the road based on a determination that the vehicle is capable of navigating a type of off-road terrain associated with the auxiliary path, in order to ensure safe travel of the autonomous vehicle (Klinger Paragraph 2 “The disclosed subject matter relates to unmanned vehicles or optionally manned vehicles, systems and methods for controlling unmanned vehicles or optionally manned vehicles”).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tu (US 20180321693 A1) (“Tu”) in view of Kumagai (JP 2010237980 A) (“Kumagai”) (Translation Attached) in view of Koseki (JP 2016138853 A) (“Koseki”) (Translation Attached) in view of Klinger (US 201702277968 A1) (“Klinger”) further in view of Schubert (US 20180107211 A1) (“Schubert”).


With respect to claim 12, Tu in view of Kumagai in view of Koseki in view of Klinger fail to explicitly disclose that the vehicle characteristic comprises one of a set of maneuverability characteristics comprising ability to fly, and ability to traverse a body of water.
Schubert, however, teaches that the vehicle characteristic comprises one of a set of maneuverability characteristics comprising ability to fly, and ability to traverse a body of water (Schubert Paragraph 33 “A delivery vehicle (e.g., aerial drone, ground vehicle, water-based vehicle, or a hybrid thereof) may be dispatched to deliver the requested package to the delivery destination”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu in view of Kumagai in view of Koseki in view of Klinger so that the vehicle characteristic comprises one of a set of maneuverability characteristics comprising ability to fly, and ability to traverse a body of water, as taught by Schubert as disclosed above, in order to ensure optimal vehicle traversal based on environment (Schubert Paragraph 4 “Example embodiments include systems and operations for delivery of objects (e.g., packages) to a target drop-off spot within a delivery destination”).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tu (US 20180321693 A1) (“Tu”) in view of Kumagai (JP 2010237980 A) (“Kumagai”) (Translation Attached) in view of Koseki (JP 2016138853 A) (“Koseki”) (Translation Attached) in view of Klinger (US 201702277968 A1) (“Klinger”) further in view of Ferguson (US 20190025820 A1) (“Ferguson”).

With respect to claim 8, Tu in view of Kumagai in view of Koseki in view of Klinger teach determining a payload requirement associated with providing the mobility service and determining that the vehicle satisfies the payload requirement (Vehicle is chosen based on payload requirement set by user: See at least Kumagai Paragraph 36); determining a passenger requirement associated with providing the mobility service and determining that the vehicle satisfies the passenger requirement (Vehicle is ensured to be able to carry the number of required passengers: See at least Kumagai Paragraph 56); and optimizing the vehicle based on a fuel consumption characteristic or availability of another vehicle in a vehicle fleet responsive to determining that the vehicle satisfies the timing requirement, the payload requirement, and the passenger requirement (Vehicle is chosen based on appropriate fuel consumption: See at least Kumagai Paragraph 9).
Tu in view of Kumagai in view of Koseki in view of Klinger fail to explicitly disclose determining a timing requirement associated with providing the mobility service and determining that the vehicle satisfies the timing requirement.
Ferguson, however, teaches determining a timing requirement associated with providing the mobility service and determining that the vehicle satisfies the timing requirement (Vehicle is chosen based on optimal timing: See at least Ferguson Paragraph 200)
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu in view of Kumagai in view of Koseki in view of Klinger to include determining a timing requirement associated with providing the mobility service and determining that the vehicle satisfies the timing requirement, as taught by Ferguson as disclosed above, in order to ensure efficiently make use of a fleet of vehicles (Ferguson Paragraph 3 “Provided herein is a platform for distributing and navigating an autonomous or semi-autonomous fleet throughout a plurality of pathways, the platform comprising: the fleet comprising a plurality of autonomous or semi-autonomous vehicles”).

With respect to claim 9, Tu in view of Kumagai in view of Koseki in view of Klinger in view of Ferguson teach selecting the vehicle responsive to determining that the vehicle satisfies a fuel consumption requirement associated with providing the mobility service (Vehicle is chosen based on fuel requirements: See at least Kumagai Paragraph 9). 

With respect to claim 10, Tu in view of Kumagai in view of Koseki in view of Klinger in view of Ferguson teach calculating an estimated travel time associated with a path to the target destination based on the environmental information and the vehicle characteristic associated with the environmental information; calculating the estimated travel time associated with the path to the target destination based on the environmental information and the vehicle characteristic (Travel time is calculated based on the vehicle used and the environment: See at least Kumagai Paragraph 61 | Paragraph 47); and selecting the vehicle based on the estimated travel time associated with the target destination based on the vehicle characteristic (Vehicle is chosen based on vehicle characteristic and time required to reach destination: See at least Ferguson Paragraph 200).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tu (US 20180321693 A1) (“Tu”) in view of Kumagai (JP 2010237980 A) (“Kumagai”) (Translation Attached) in view of Koseki (JP 2016138853 A) (“Koseki”) (Translation Attached) in view of Klinger (US 201702277968 A1) (“Klinger”) further in view of Karen (US 20100057358 A1) (“Karen”).

With respect to claim 11, Tu in view of Kumagai in view of Koseki in view of Klinger teach that the vehicle characteristics comprises a set of navigation characteristics comprising a rate of fuel or power consumption (See at least Kumagai Paragraph 9-10).
Kumagai in view of Koseki in view of Klinger fail to explicitly disclose that the vehicle characteristic comprises a set of terrain navigation characteristics comprising a vehicle ground clearance, a tire size, a tire type, a drivetrain type, a vehicle weight capacity, a vehicle fuel or power capacity.
Karen, however, teaches that the vehicle characteristic comprises a set of terrain navigation characteristics comprising 
a vehicle ground clearance (See at least Karen Paragraph 40 “For purposes herein selected “characteristics or limits of the road vehicle” means the maximum, minimum and/or actual values of one or more of all of the following: height, length, width and/or weight of the vehicle,”), 
a tire size and a tire type (See at least Karen Paragraph 40 “For purposes herein selected “characteristics or limits of the road vehicle” means the maximum, minimum and/or actual values of one or more of all of the following… number of wheels of the vehicle, ability or non-ability to travel on non-paved road surfaces, turn radius capability, degree of tractability and inflation of the tires of the vehicle”).
a vehicle weight capacity (Vehicle is chosen based on weight: See at least Karen Paragraph 18), 
a vehicle fuel or power capacity (See at least Karen Paragraph 40 “ability of the engine to drive the vehicle having a selected weight including its cargo up an inclined road having a selected grade”), 
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu in view of Kumagai in view of Koseki in view of Klinger so that the vehicle characteristic comprises a set of terrain navigation characteristics comprising a vehicle ground clearance, a tire size, a tire type, , a vehicle weight capacity, a vehicle fuel or power capacity, as taught by Karen as disclosed above, in order to ensure the use of the correct vehicle for a task (Karen Paragraph 21 “Another object of the present invention is to provide a GPS map navigation device that plans a road route to a selected destination taking into consideration, size, weight, hauling contents of the road vehicle, among other considerations”).
Tu in view of Kumagai in view of Koseki in view of Klinger in view of Karen fail to explicitly disclose that the vehicle characteristics comprises a set of navigation characteristics comprising a drivetrain type.
Yucel teaches that the vehicle characteristics comprises a set of navigation characteristics comprising a drivetrain type (See at least Yucel Paragraph 34 “The process of selecting an optimal vehicle may start with an initial set of candidate vehicles. These vehicles might be fully assembled or not. If the vehicles are fully assembled, then even a single goodness score for each vehicle might suffice to select the best vehicle for a single route. If the vehicle is being designed from a set of components (e.g., engine, drivetrain, wheels),”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu in view of Kumagai in view of Koseki in view of Klinger in view of Karen so that the vehicle characteristic comprises a set of terrain navigation characteristics comprising a drivetrain type, as taught by Yucel as disclosed above, in order to ensure the use of the correct vehicle for a task (Yucel Paragraph 2 “The present invention relates to fuel optimization in vehicles. More specifically, the present invention relates to selecting an optimum vehicle configuration based on models and observations of vehicles, drivers, and routes”).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tu (US 20180321693 A1) (“Tu”) in view of Kumagai (JP 2010237980 A) (“Kumagai”) (Translation Attached) in view of Koseki (JP 2016138853 A) (“Koseki”) (Translation Attached) in view of Klinger (US 201702277968 A1) (“Klinger”) further in view of LIQIANG (CN 209920960) (“LIQIANG”) (Translation Attached).

With respect to claim 21, Tu in view of Kumagai in view of Koseki in view of Klinger fail to explicitly disclose determining a physical adjustment to the vehicle based on the terrain data.
LIQIANG, however, teaches determining a physical adjustment to the vehicle based on the terrain data (Vehicle adjusts tire pressure based on the environment that the vehicle is travelling in: See at least LIQIANG paragraphs 57-62).
It would have been obvious to one of ordinary skill in the art to have modified the method of Tu in view of Kumagai in view of Koseki in view of Klinger to include determining a physical adjustment to the vehicle based on the terrain data, as taught by LIQUANG as disclosed above, in order to ensure optimal conditions for the vehicle to travel (LIQIANG Paragraph 2 “The utility model relates to the technical field of automobile driving, and more particularly, the utility model relates to an automatic inflation and deflation device for vehicle tires.”).

With respect to clam 22, Tu in view of Kumagai in view of Koseki in view of Klinger in view of LIQIANG teach that the physical adjustment to the vehicle comprises at least one of: engaging drivetrain axels for 4-wheel drive or reducing air pressure (Vehicle adjusts tire pressure based on the environment that the vehicle is travelling in: See at least LIQIANG paragraphs 57-62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/               Examiner, Art Unit 3667                                                                                                                                                                                         /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667